DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.
 
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 23 June 2022.
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.
Claims 1, 2, 8, 9, 11, 14, 15, 16 and 18 are amended.

Response to Argument
Applicant’s arguments filed in the amendment filed on 23 June 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 8, 9, 10, 12, 15, 16, 17, 19 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Pat. No.: 20160063117, hereinafter Carter), in view of Young et al. (U.S. Pub. No.: 20140053209, hereinafter Young), and further in view of Lemaireet al. (U.S. Pub. No.: 20100131491, hereinafter Lemaire), and further in view of Seacat DeLuca et al. (U.S. Pub. No.: 20160170992, hereinafter Seacat DeLuca).
For claim 1, Carter discloses a method comprising: 
receiving, by one or more processors, a selection of a specific post out of a first plurality of posts submitted in a first communication channel, wherein the first plurality of posts in the first communication channel are associated with a first category (Carter: paragraph [0019], “The activity stream may include a plurality of posts. As used herein, a post or message may refer to any type of communications by a user or participant in an online social network or other network using any type of communications application operating on any type of communications device. For example, a post may be a message in an activity stream including a series of messages or communications between users or participants in an online social network.” Paragraph [0020], “In block 104, a user action may be detected with respect to a particular post in the activity stream. For example, the user may select a particular post in the activity stream by clicking-on the particular post using a computer pointing device…”
Paragraph [0021], “In block 106, content of the particular post or post selected by the user may be analyzed. Analyzing the particular post may include but is not necessarily limited to at least one of determining a keyword or keywords, a tag or tags, a topic of the particular post, and originator of the post, a time and date of the post, a categorization of the post if the post is associated with a particular category, class or type of post, such as whether the post originated from a friend, an expert or may be classified or categorized as a popular post.” 
Paragraph [0030], “In block 114…the remaining list of posts of related content may be organized chronologically and/or based on an interest relevance to the user. The remaining list of posts after filtering may be organized chronologically based on a perceived time of an event referenced in the remaining search results or posts. If the time of the event cannot be determined, the time of the post may be used for listing the post. The ordering may be ascending or descending chronological order based on user preference. Organizing the remaining list of posts based on an interest relevance to the user may include rank ordering the list of posts based on…particular categories or classes of posts, identification of people or other parameter…”
WHERE “a selection of a specific post” is broadly interpreted as “user may select a particular post”
WHERE “a first communication channel” is broadly interpreted as “the activity stream”
WHERE “wherein the first plurality of posts in the first communication channel are associated with a first category” is broadly interpreted as “a topic of the particular post…the post is associated with a particular category, class or type of post,”);
receiving, by one or more processors, query text from the specific post in the first communication channel, wherein the query text includes one or more words for performing a query evaluation (Carter: paragraph [0004], “…searching and displaying content related to a post in an activity stream may include presenting, by a processor, an activity stream to a user.” paragraph [0006], “…The method may also include detecting a user selecting a post of the plurality of posts and analyzing content of the selected post. The method may additionally include searching at least other posts in the activity stream of the user for related content to the selected post based on the analysis of the content of the selected post. The method may further include generating a list of posts comprising related content to the selected post in response to the search and presenting the list of posts including the related content. The list of posts provides a history or context leading up to the particular post.” paragraph [0020], “In block 104, a user action may be detected with respect to a particular post in the activity stream. For example, the user may select a particular post in the activity stream by clicking-on the particular post using a computer pointing device, such as a mouse, selecting the particular post using another input device, such as the keys on a keyboard, or perform some other action to select the particular post..”
paragraph [0021], “In block 106, content of the particular post or post selected by the user may be analyzed. Analyzing the particular post may include but is not necessarily limited to at least one of determining a keyword or keywords, a tag or tags, a topic of the particular post, and originator of the post, a time and date of the post, a categorization of the post if the post is associated with a particular category, class or type of post, such as whether the post originated from a friend, an expert or may be classified or categorized as a popular post..”
paragraph [0027], “In block 108, at least other posts in the user's activity stream may be searched for related content based on the analysis of the content of the particular post or selected post. For example, keywords, tags, topics, identification of certain people or other content from the analysis may be matched to the content of other posts in the user's activity stream or in other sources. Examples of other sources may include but is not necessarily limited posts in activity streams or networks of others, such as the author or originator of the particular post, posts by friends, posts by experts, popular posts, email of the user, social network activity of the user, a web browsing history of the user or other sources that may contain related content…” 
WHERE “a first communication channel” is broadly interpreted as “activity stream”)
WHERE “receiving…query text from the specific post in the first communication channel” is broadly interpreted as “…searched for related content based on the analysis of the content of the particular post or selected post” and “content of the particular post or post selected by the user may be analyzed…determining a keyword or keywords, a tag or tags, a topic of the particular post,”)
WHERE “wherein the query text includes one or more words for performing a query evaluation” is broadly interpreted as “…the particular post or post selected by the user may be analyzed…determining a keyword or keywords” and “at least other posts in the user's activity stream may be searched for related content based on the analysis of the content of the particular post or selected post.” Where “performing a query evaluation” is broadly interpreted as “Analyzing the particular post” to performing a query search (e.g. “searched for related content” based on “a keyword or keywords, a tag or tags, a topic of the particular post, and originator of the post, a time and date of the post, a categorization” etc.));  
identifying, by one or more processors, a plurality of communication channels based on the query text from the specific post for performing the query evaluation, wherein the plurality of communication channels are associated with a plurality of categories (Carter: Paragraph [0027], “In block 108, at least other posts in the user's activity stream may be searched for related content based on the analysis of the content of the particular post or selected post. For example, keywords, tags, topics, identification of certain people or other content from the analysis may be matched to the content of other posts in the user's activity stream or in other sources. Examples of other sources may include but is not necessarily limited posts in activity streams or networks of others, such as the author or originator of the particular post, posts by friends, posts by experts, popular posts, email of the user, social network activity of the user, a web browsing history of the user or other sources that may contain related content…” 
Paragraph [0030], “In block 114…the remaining list of posts of related content may be organized chronologically and/or based on an interest relevance to the user…The ordering may be ascending or descending chronological order based on user preference. Organizing the remaining list of posts based on an interest relevance to the user may include rank ordering the list of posts based on a predetermined ranking or priority assigned to particular topics, keywords or tags that are matched, particular categories or classes of posts, identification of people or other parameter. Other mechanisms for organizing the list of posts may also be used…”
Paragraphs [0037]-[0038], “The GUI 300 may also include a feature 304 configured for selecting other sources that may be searched for related content. Examples of other sources that may be searched for related content in addition to the users activity stream may include but is not necessarily limited to e-mails associated with the user, social network activity of the user, activity streams of other users in a social network, an activity stream of an originator of the selected post in the user's activity stream…A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source, priority of the source or other characteristic associated with the source. The user may also specify other sources and set a weighting or priority. The GUI 300 may additionally include a feature 306 configured for defining or selecting criteria for filtering the list of posts including related content and other sources of related content to the post selected in the user's activity stream. The criteria for filtering may be similar to that previously described, for example, determining a level of exposure of the user to the content, a time frame of the post, and any other criteria that may result in deemphasizing a particular post or related content. A setting or weighting 307 may also be selected or set for each criteria. 
The GUI 300 may further include a feature 308 configured for specifying an interest relevance for rank ordering or prioritizing the list of posts similar to that previously described. A value 309 or percentage may be set for association with each interest relevance. For each section of the GUI 300 that a user may select from a list of entries, the user may also be able to specify additional entries concerning…other sources of content, criteria, and relevant interests.”
WHERE “a plurality of communication channels” is broadly interpreted as “in other sources” (e.g. “posts by friends, posts by experts, popular posts, email of the user, social network activity of the user, a web browsing history of the user or other sources that may contain related content”
WHERE “the plurality of communication channels are associated with a plurality of categories” is broadly interpreted as “weighting 305 may also be selected or set for each source based on a level of importance of the source,” “specify other sources and set a weighting or priority,” “priority of the source,” “defining or selecting criteria for filtering the list of posts including related content and other sources of related content” and “the user may also be able to specify additional entries concerning…other sources of content” (e.g. “a plurality of categories” is broadly interpreted as different levels of weights, priority, importance of sources (i.e. communication channels));
extracting, by one or more processor, a plurality of ranking factors from the specific post, wherein the plurality of ranking factors include one or more users to whom the specific post was directed to (Carter:  Paragraph [0020], “In block 104, a user action may be detected with respect to a particular post in the activity stream. For example, the user may select a particular post in the activity stream by clicking-on the particular post using a computer pointing device…”
Paragraph [0021], “In block 106, content of the particular post or post selected by the user may be analyzed. Analyzing the particular post may include but is not necessarily limited to at least one of determining a keyword or keywords, a tag or tags, a topic of the particular post, and originator of the post…such as whether the post originated from a friend, an expert or may be classified or categorized as a popular post.” 
WHERE “wherein the plurality of ranking factors include one or more users to whom the specific post was directed to” is broadly interpreted as “….originator of the post…such as whether the post originated from a friend, an expert”); 
performing, by one or more processors, the query evaluation at the query location to collect a plurality of potential matching posts from the plurality of communication channels based on the plurality of ranking factors, the query text, and the first category (Carter: paragraph [0026], “The particular post or selected post may be analyzed using natural language processing (NLP) or other text or language processing to determine or identify keywords, tags, topics, etc. This processing may occur over any available, explicit or determined, textual content of a post. This process aims to, given the total content, categorize the relevant parts of the content into structured categories for a determinant system to use later on when evaluating the post”
paragraphs [0027]-[0030], “In block 108, at least other posts in the user's activity stream may be searched for related content based on the analysis of the content of the particular post or selected post. For example, keywords, tags, topics, identification of certain people or other content from the analysis may be matched to the content of other posts in the user's activity stream or in other sources. Examples of other sources may include but is not necessarily limited posts in activity streams or networks of others, such as the author or originator of the particular post, posts by friends, posts by experts, popular posts, email of the user, social network activity of the user, a web browsing history of the user or other sources that may contain related content…
In block 110, a list of posts including related content based on the search may be generated. The list of posts may also include related content from other sources. An identification of the other source and the associated related content may be included in the list of posts.”);
ordering, by one or more processors, the plurality of potential matches according to a plurality of determined scores for the plurality of potential matches, wherein each determined score from the plurality of determined scores is based on the plurality of ranking factors, the query text, and the first category (Carter: paragraph [0021], “In block 106, content of the particular post or post selected by the user may be analyzed. Analyzing the particular post may include but is not necessarily limited to at least one of determining a keyword or keywords, a tag or tags, a topic of the particular post, and originator of the post, a time and date of the post, a categorization of the post if the post is associated with a particular category, class or type of post, such as whether the post originated from a friend, an expert or may be classified or categorized as a popular post.” Paragraph [0030], “In block 114…the remaining list of posts of related content may be organized chronologically and/or based on an interest relevance to the user. The remaining list of posts after filtering may be organized chronologically based on a perceived time of an event referenced in the remaining search results or posts. If the time of the event cannot be determined, the time of the post may be used for listing the post. The ordering may be ascending or descending chronological order based on user preference. Organizing the remaining list of posts based on an interest relevance to the user may include rank ordering the list of posts based on a predetermined ranking or priority assigned to particular topics, keywords or tags that are matched, particular categories or classes of posts, identification of people or other parameter. Other mechanisms for organizing the list of posts may also be used.” 
paragraph [0039], “A setting or weighting 307 may also be selected or set for each criteria. The GUI 300 may further include a feature 308 configured for specifying an interest relevance for rank ordering or prioritizing the list of posts similar to that previously described. A value 309 or percentage may be set for association with each interest relevance. For each section of the GUI 300 that a user may select from a list of entries, the user may also be able to specify additional entries concerning, but not limited to, other sources of content, criteria, and relevant interests”
WHERE “ordering” is broadly interpreted as “rank” e.g. “Organizing the remaining list of posts based on an interest relevance to the user may include rank ordering the list of posts based on a predetermined ranking or priority assigned to particular topics, keywords or tags that are matched, particular categories or classes of posts, identification of people or other parameter.” (NOTE: Fig. 1, step 110, discloses “generate list of posts including related content based on search” which indicates the order before step 114, “Organize results of search…based chronologically and/or interest relevance…” (e.g. “order”))); and 
displaying, by one or more processors, the ordering of the plurality of potential matches search results based on a timeline and communication channel relevancy, wherein each of the plurality of communication channels is ordered according to communication channel relevancy based on a category similarity to the first category of the first communication channel, wherein each potential match from the plurality of potential matches is ordered according to the timeline along a respective communication channel from the plurality of communication (Carter: paragraph [0021], “In block 106, content of the particular post or post selected by the user may be analyzed. Analyzing the particular post may include but is not necessarily limited to at least one of determining a keyword or keywords, a tag or tags, a topic of the particular post, and originator of the post, a time and date of the post, a categorization of the post if the post is associated with a particular category, class or type of post, such as whether the post originated from a friend, an expert or may be classified or categorized as a popular post.”
paragraphs [0024]-[0025], “A post may originate from a friend if the originator is in the "friends list" or "network" of the user that is reading the post. The originator of a post may be classified as an expert when the post's content is identified as belonging to a particular field of knowledge that the system has determined through various criteria the originator has command over, or the submitted information by the originator may be considered highly-valued over that of others…”
paragraph [0030], “In block 114, the results of the search for related content and filtering of the search results or list of posts of related content including other sources of related content may be organized. For example, the remaining list of posts of related content may be organized chronologically and/or based on an interest relevance to the user. The remaining list of posts after filtering may be organized chronologically based on a perceived time of an event referenced in the remaining search results or posts. If the time of the event cannot be determined, the time of the post may be used for listing the post. The ordering may be ascending or descending chronological order based on user preference. Organizing the remaining list of posts based on an interest relevance to the user may include rank ordering the list of posts based on a predetermined ranking or priority assigned to particular topics, keywords or tags that are matched, particular categories or classes of posts, identification of people or other parameter. Other mechanisms for organizing the list of posts may also be used.”
paragraph [0031], “In block 116, the results of the search and filtering may be presented to the user. Accordingly, the remaining list of related posts and associated content which may include related content from other sources, such as those previously described, may be presented to the user…”
paragraph [0037], “The GUI 300 may also include a feature 304 configured for selecting other sources that may be searched for related content. Examples of other sources that may be searched for related content in addition to the users activity stream may include but is not necessarily limited to e-mails associated with the user, social network activity of the user, activity streams of other users in a social network, an activity stream of an originator of the selected post in the user's activity stream, a web browsing history of the user, etc. A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source, priority of the source or other characteristic associated with the source. The user may also specify other sources and set a weighting or priority.”
Paragraph [0038], “The GUI 300 may additionally include a feature 306 configured for defining or selecting criteria for filtering the list of posts including related content and other sources of related content to the post selected in the user's activity stream. The criteria for filtering may be similar to that previously described, for example, determining a level of exposure of the user to the content, a time frame of the post, and any other criteria that may result in deemphasizing a particular post or related content. A setting or weighting 307 may also be selected or set for each criteria. The GUI 300 may further include a feature 308 configured for specifying an interest relevance for rank ordering or prioritizing the list of posts similar to that previously described…” Fig. 1, steps 106-116,
WHERE “timeline” is broadly interpreted as “chronologically”
WHERE “communication channel” is broadly interpreted as “source,” (e.g. “social network activity of the user” or “activity streams of other users”)
WHERE “communication channel relevancy” is broadly interpreted as “A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source” (e.g. a post from a source with higher weight for the source which indicates more “channel relevancy”
WHERE “communication channel relevancy, wherein each of the plurality of communication channels is ordered according to communication channel relevancy based on a category similarity to the first category of the first communication channel” is broadly interpreted as “the post is associated with a particular category, class or type of post, such as whether the post originated from a friend, an expert or may be classified or categorized as a popular post”, and ranking based on “A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source,” “selecting criteria for filtering the list of posts including related content and other sources of related content to the post selected in the user's activity stream…weighting 307 may also be selected or set for each criteria.” E.g. “category similarity” can be broadly interpreted as friend (e.g. high degree of intimacy), originator or expert, where related contents from the same fried/originator from other activity stream or source will be more relevant)
However, Carter does not explicitly disclose 
the ordering of the plurality of potential matches as two-dimensional search results based on a timeline and relevancy, 
wherein a most relevant potential match from the plurality of potential matches incudes a distinct color indicator compared to a remaining portion of the plurality of potential matches.
Young discloses the ordering of the plurality of potential matches as two-dimensional search results based on a timeline and relevancy (Young: Paragraph [0002], “…presenting search results on an electronic device, wherein the electronic device includes a tuner configured to tune the electronic device to receive scheduled programming. The method comprises receiving a search query; searching, with at least one processor, at least one data source based, at least in part, on the search query; and presenting results of the search using a time-based axis and a time-independent axis.” Paragraphs [0053]-[0054], [0056], Fig. 3, 
WHERE “dimensional” is broadly interpreted as “axis”
WHERE “two-dimensional” is broadly interpreted as “time-based axis and a time-independent axis.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by implementing “USER INTERFACE FOR ENTERTAINMENT SYSTEMS” as taught by Young, because it would provide Carter’s method with the enhanced capability of “…do not require a rigid visual presentation of scheduled programming content because the user is not restricted to navigating displayed entries using a five-way navigation command system. To this end, some embodiments of the invention are directed to methods and apparatus for an improved visual search interface.” (Young: paragraph [0030]).
However, Carter and Young do not explicitly disclose wherein a most relevant potential match from the plurality of potential matches incudes a distinct color indicator compared to a remaining portion of the plurality of potential matches.
Lemaire discloses, wherein a most relevant potential match from the plurality of potential matches incudes a distinct indicator compared to a remaining portion of the plurality of potential matches (Lemaire: paragraph [0002], “Each of the search results received by the client identifies an electronic item (e.g., a Web page, a document, a report, a personal profile)…” paragraph [0009], “FIG. 6 is a view of search results presented in a two-dimensional linear format.” Paragraph [0026], “FIG. 5 illustrates a timeline format presenting search results along an axis representing time. Embodiments may include graphical formats in which search results are presented along an axis representing metadata other than time. For example, search results may be ordered according to relevancy along a "relevancy" axis.” Paragraph [0027], “FIG. 6 is a graphical format…each search result is associated with at least a first type of metadata and a second type of metadata. Moreover, a graphical indication of each search result is located at coordinates (A.sub.X, B.sub.X) of a coordinate system comprising axis A and axis B. Axis A represents the first type of metadata and axis B represents the second type of metadata. For each search result, the coordinate A.sub.X is based on a value of the first type of metadata and the coordinate B.sub.X is based on a value of the second type of metadata” Paragraph [0028], “The first type of metadata in the FIG. 6 example is title metadata, and the second type of metadata is relevancy metadata…A size of each of graphical indication is also based on the relevancy value of the associated search result. Of course, some embodiments may use vertical positioning to represent a first letter of an associated search result's title (or any other type of metadata) and horizontal positioning to represent relevancy (or any other type of metadata) of the associated search result.”, 
WHERE “a distinct indicator” is broadly interpreted as “A size of each of graphical indication is also based on the relevancy value of the associated search result.”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by implementing “DETERMINATION OF GRAPHICAL FORMAT TO PRESENT SEARCH RESULTS” as taught by Lemaire, because it would provide Carter’s method with the enhanced capability of “…Enhanced Linear Presentation of Search Results Based on Search Result Metadata …each search result, the coordinate A.sub.X is based on a value of the first type of metadata and the coordinate B.sub.X is based on a value of the second type of metadata…” (Lemaire: paragraph [0027]) in order to “improving the presentation of search results” (Lemaire: paragraph [0003]).
However, Carter, Young and Lemaire do not explicitly disclose “a distinct color indicator” as in “wherein a most relevant potential match from the plurality of potential matches incudes a distinct color indicator compared to a remaining portion of the plurality of potential matches.”
Seacat Deluca discloses “a distinct color indicator” as in “wherein a most relevant potential match from the plurality of potential matches incudes a distinct color indicator compared to a remaining portion of the plurality of potential matches.” (Seacat Deluca: claim 1, “…the at least one indication of search result relevancy being a visual indicator selected from style, color, or font display of search results…”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by implementing “Search Result Optimization Based On Previous Solutions” as taught by Seacat Deluca, because it would provide Carter’s method with the enhanced capability of “…easily distinguishes the content…” (Seacat Deluca: paragraph [0021]) in order to visual distinct based on “search result relevancy.” 
For claim 2, Carter, Young, Lemaire and Seacat Deluca disclose the method of claim 1, wherein the plurality of ranking factors are further selected from the group consisting of: 
information for a user who posted the specific post, information for one or more other users to whom the specific post was directed to, information for the first channel in which the specific post originated, a topic for the query text in the specific post, and a time when the specific post with the query text was submitted (Carter: paragraph [0021], “In block 106, content of the particular post or post selected by the user may be analyzed. Analyzing the particular post may include but is not necessarily limited to at least one of determining a keyword or keywords, a tag or tags, a topic of the particular post, and originator of the post, a time and date of the post, a categorization of the post if the post is associated with a particular category, class or type of post, such as whether the post originated from a friend, an expert or may be classified or categorized as a popular post.” Paragraph [0030], “In block 114…the remaining list of posts of related content may be organized chronologically and/or based on an interest relevance to the user. The remaining list of posts after filtering may be organized chronologically based on a perceived time of an event referenced in the remaining search results or posts. If the time of the event cannot be determined, the time of the post may be used for listing the post. The ordering may be ascending or descending chronological order based on user preference. Organizing the remaining list of posts based on an interest relevance to the user may include rank ordering the list of posts based on a predetermined ranking or priority assigned to particular topics, keywords or tags that are matched, particular categories or classes of posts, identification of people or other parameter. Other mechanisms for organizing the list of posts may also be used.” Paragraphs [0037]-[0038], “The GUI 300 may also include a feature 304 configured for selecting other sources that may be searched for related content. Examples of other sources that may be searched for related content in addition to the users activity stream may include but is not necessarily limited to e-mails associated with the user, social network activity of the user, activity streams of other users in a social network, an activity stream of an originator of the selected post in the user's activity stream, a web browsing history of the user, etc. A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source, priority of the source or other characteristic associated with the source. The user may also specify other sources and set a weighting or priority.”).
For claim 3, Carter, Young, Lemaire and Seacat Deluca disclose the method of claim 2, further comprising: reordering, by one or more processors, the plurality of channels for the plurality of potential matches according to the channel relevancy with respect to the first channel with the specific post (Carter: paragraph [0021], “In block 106, content of the particular post or post selected by the user may be analyzed. Analyzing the particular post may include but is not necessarily limited to at least one of determining a keyword or keywords, a tag or tags, a topic of the particular post, and originator of the post, a time and date of the post, a categorization of the post if the post is associated with a particular category, class or type of post, such as whether the post originated from a friend, an expert or may be classified or categorized as a popular post.” paragraph [0030], “In block 114, the results of the search for related content and filtering of the search results or list of posts of related content including other sources of related content may be organized. For example, the remaining list of posts of related content may be organized…or based on an interest relevance to the user…Organizing the remaining list of posts based on an interest relevance to the user may include rank ordering the list of posts based on a predetermined ranking or priority assigned to particular topics, keywords or tags that are matched, particular categories or classes of posts, identification of people or other parameter. Other mechanisms for organizing the list of posts may also be used…” Paragraphs [0037]-[0038], “The GUI 300 may also include a feature 304 configured for selecting other sources that may be searched for related content. Examples of other sources that may be searched for related content in addition to the users activity stream may include but is not necessarily limited to e-mails associated with the user, social network activity of the user, activity streams of other users in a social network, an activity stream of an originator of the selected post in the user's activity stream, a web browsing history of the user, etc. A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source, priority of the source or other characteristic associated with the source. The user may also specify other sources and set a weighting or priority.”).
For claim 5, Carter, Young, Lemaire and Seacat Deluca disclose the method of claim 2, wherein the two-dimensional search results display a second channel closer to the first channel than a third channel based on the channel relevancy with respect to the first channel (Carter: paragraphs [0024]-[0025], Paragraph [0030], “…Organizing the remaining list of posts based on an interest relevance to the user may include rank ordering the list of posts based on a predetermined ranking or priority assigned to particular topics, keywords or tags that are matched, particular categories or classes of posts, identification of people or other parameter…” paragraph [0030], “In block 114, the results of the search for related content and filtering of the search results or list of posts of related content including other sources of related content may be organized. For example, the remaining list of posts of related content may be organized…based on an interest relevance to the user…”
paragraph [0031], “In block 116, the results of the search and filtering may be presented to the user…include related content from other sources…”
paragraph [0037], “The GUI 300 may also include a feature 304 configured for selecting other sources that may be searched for related content. Examples of other sources that may be searched for related content in addition to the users activity stream may include but is not necessarily limited to e-mails associated with the user, social network activity of the user, activity streams of other users in a social network, an activity stream of an originator of the selected post in the user's activity stream, a web browsing history of the user, etc. A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source, priority of the source or other characteristic associated with the source. The user may also specify other sources and set a weighting or priority.”
Paragraph [0038], “The GUI 300 may additionally include a feature 306 configured for defining or selecting criteria for filtering the list of posts including related content and other sources of related content to the post selected in the user's activity stream. The criteria for filtering may be similar to that previously described, for example, determining a level of exposure of the user to the content, a time frame of the post, and any other criteria that may result in deemphasizing a particular post or related content. A setting or weighting 307 may also be selected or set for each criteria. The GUI 300 may further include a feature 308 configured for specifying an interest relevance for rank ordering or prioritizing the list of posts similar to that previously described…” which indicates the second channel is closer to first channel than third channel (e.g. “specifying an interest relevance for rank ordering” and “A setting or weighting 305 may also be selected or set for each source based on a level of importance of the source, priority of the source or other characteristic associated with the source. The user may also specify other sources and set a weighting or priority” e.g. “channel” is broadly interpreted as “source,” based on “rank ordering,” when second channel has less relevance than first channel, but more relevance then third channel, then message from second channel is ranked to be closer than message from third channel).
For claim 6, Carter, Young, Lemaire and Seacat Deluca disclose the method of claim 5.
However, Carter and Young do not explicitly disclose, wherein the two-dimensional search results display a single text snippet of a single potential matching post for each of the plurality of potential matching posts.
Lemaire discloses, wherein the two-dimensional search results display a single text snippet of a single potential matching post for each of the plurality of potential matching posts (Lemaire: paragraph [0002], “Each of the search results received by the client identifies an electronic item (e.g., a Web page, a document, a report, a personal profile)…” paragraph [0009], “FIG. 6 is a view of search results presented in a two-dimensional linear format.” Paragraph [0026], “FIG. 5 illustrates a timeline format presenting search results along an axis representing time. Embodiments may include graphical formats in which search results are presented along an axis representing metadata other than time. For example, search results may be ordered according to relevancy along a "relevancy" axis.” Paragraph [0027], “FIG. 6 is a graphical format…each search result is associated with at least a first type of metadata and a second type of metadata. Moreover, a graphical indication of each search result is located at coordinates (A.sub.X, B.sub.X) of a coordinate system comprising axis A and axis B. Axis A represents the first type of metadata and axis B represents the second type of metadata. For each search result, the coordinate A.sub.X is based on a value of the first type of metadata and the coordinate B.sub.X is based on a value of the second type of metadata” Paragraph [0028], 
WHERE “two-dimensional” is broadly interpreted as “two-dimensional linear format” or “a coordinate system comprising axis A and axis B”
WHERE “display a single text snippet of a single potential matching post” is broadly interpreted as context in each object in Fig. 6 (e.g. search result “Employee Sales (Quarterly Report)…”)).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by implementing “DETERMINATION OF GRAPHICAL FORMAT TO PRESENT SEARCH RESULTS” as taught by Lemaire, because it would provide Carter’s method with the enhanced capability of “…Enhanced Linear Presentation of Search Results Based on Search Result Metadata …each search result, the coordinate A.sub.X is based on a value of the first type of metadata and the coordinate B.sub.X is based on a value of the second type of metadata…” (Lemaire: paragraph [0027]) in order to “improving the presentation of search results” (Lemaire: paragraph [0003]).
For claim 7, Carter, Young, Lemaire and Seacat Deluca disclose the method of claim 1, the most relevant potential match is in a first font size greater than a second font size for the remaining portion of the plurality of potential matches (Lemaire: Paragraph [0028], “…A size of each of graphical indication is also based on the relevancy value of the associated search result…” See Fig. 6 where the search result, “Employee Sales (Quarterly Report)…” is the most relevant search result, which also has largest front size, where “score” is broadly interpreted as “relevancy value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by implementing “DETERMINATION OF GRAPHICAL FORMAT TO PRESENT SEARCH RESULTS” as taught by Lemaire, because it would provide Carter’s method with the enhanced capability of “…Enhanced Linear Presentation of Search Results Based on Search Result Metadata …each search result, the coordinate A.sub.X is based on a value of the first type of metadata and the coordinate B.sub.X is based on a value of the second type of metadata…” (Lemaire: paragraph [0027]) in order to “improving the presentation of search results” (Lemaire: paragraph [0003]).
For claim 8, it is a computer readable storage media claim having similar limitations as cited in claim 1. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 9, it is a computer readable storage media claim having similar limitations as cited in claim 2. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 10, it is a computer readable storage media claim having similar limitations as cited in claim 3. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 12, it is a computer readable storage media claim having similar limitations as cited in claim 5. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 13, it is a computer readable storage media claim having similar limitations as cited in claim 6. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 14, it is a computer readable storage media claim having similar limitations as cited in claim 7. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 15, it is a system claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 16, it is a system claim having similar limitations as cited in claim 2. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 17, it is a system claim having similar limitations as cited in claim 3. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 19, it is a system claim having similar limitations as cited in claim 5. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 20, it is a system claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 6.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Pat. No.: 20160063117, hereinafter Carter), in view of Young et al. (U.S. Pub. No.: 20140053209, hereinafter Young), and further in view of Lemaireet al. (U.S. Pub. No.: 20100131491, hereinafter Lemaire), and further in view of Seacat DeLuca et al. (U.S. Pub. No.: 20160170992, hereinafter Seacat DeLuca), and further in view of ROH et al. (U.S. Pub. No.: 20150317388, hereinafter ROH), and further in view of Smirnov et al. (U.S. Pub. No.: 20160140232, hereinafter Smirnov).
For claim 4, Carter, Young, Lemaire and Seacat Deluca disclose the method of claim 2, wherein receiving the query text associated with the specific post in the first channel (Carter: paragraph [0004], “…searching and displaying content related to a post in an activity stream may include presenting, by a processor, an activity stream to a user.” paragraph [0006], “…The method may also include detecting a user selecting a post of the plurality of posts and analyzing content of the selected post. The method may additionally include searching at least other posts in the activity stream of the user for related content to the selected post based on the analysis of the content of the selected post. The method may further include generating a list of posts comprising related content to the selected post in response to the search and presenting the list of posts including the related content. The list of posts provides a history or context leading up to the particular post.” paragraph [0104]).
However, Carter, Young, Lemaire and Seacat Deluca do not explicitly disclose further comprises: 
responsive to determining the user did not specify the query text for the specific post, determining, by one or more processors, to utilize text present in the specific post as the query text; and 
displaying, by one or more processors, a notification to the user stating that the query text was not provided, wherein the notification requests confirmation from the user to utilize the text present in the specific post as the query text.
	ROH discloses specify the query text for the specific post, determining, by one or more processors, to utilize text present in the specific post as the query text; and to utilize the text present in the specific post as the query text (ROH: paragraph [0093], “Referring to FIG. 6, the user selects a query of interest from content displayed on an application interface 10. In this example, the user chooses a word "hiking" as a query 60 from a message displayed within a previous message displaying area 13 of the application interface 10 with a finger. Although the user selects only one word in this example, the aspects of the present disclosure are not limited thereto. The user may designate a part or all of content displayed on objects 11, 13, 15, and 19 included in the application interface 10, as a query.” 
paragraph [0162], “In response to receiving the information layer generating event, a query is extracted from the content displayed within the application interface in operation 2003. For example, in the case of the application interface 10 of FIG. 1, the query extraction is performed using the entire message displayed within a particular object, such as a previous message displaying area 13, as a query.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by implementing “INFORMATION SEARCH SYSTEM AND METHOD” as taught by ROH, because it would provide Carter’s method with the enhanced capability of “…information search technology to search for information from information sources using a query and to provide the search result to a user.” (ROH: paragraph [0003]) in order to resolve the inconvenient to the user (ROH: paragraph [0006], “to search for needed information while creating a document, the user may need to leave the currently running window and move to another window in which a different document or a different application is running. Then, after searching for information, the user needs to return to the initially operated window, which may also be inconvenient to the use”).
However, Carter, Young, Lemaire, Seacat Deluca and ROH do not explicitly disclose further comprises: responsive to determining the user did not specify the query text, and displaying, by one or more processors, a notification to the user stating that the query text was not provided, wherein the notification requests confirmation from the user.
Smirnov discloses further comprises: responsive to determining the user did not specify the query text, and displaying, by one or more processors, a notification to the user stating that the query text was not provided, wherein the notification requests confirmation from the user (Smirnov: Paragraph [0008], “…If the search query fails to fully describe the information need, the query expansion function may identify a set of candidate patterns based the keywords in the search query and prompt the user to either enter additional keywords corresponding to the class of the missing component or to select from a set of candidate queries that more fully describe the information need.” An ordinary skill in the art would understand when no keyword is entered, it also falls in to definition “If the search query fails to fully describe the information need,” and where “select from a set of candidate queries that more fully describe the information need” is broadly interpreted as selecting entire message as query as supported in ROH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SEARCHING AND DISPLAYING RELATED CONTENT TO A POST IN AN ACTIVITY STREAM” as taught by Carter by implementing “System and Method of Expanding a Search Query” as taught by Smirnov, because it would provide Carter’s method with the enhanced capability of “…collaborative search techniques that enable customer support agents to quickly find solutions to technical support problems and to recommend web pages providing solutions to technical support problems to other persons in the technical support community…provides insight to knowledgebase managers on gaps in the knowledge base and new content to fill the gaps..” (Smirnov: paragraph [0004]).
For claim 11, it is a computer readable storage media claim having similar limitations as cited in claim 4. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 18, it is a system claim having similar limitations as cited in claim 4. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Primary Examiner, Art Unit 2169